Citation Nr: 1601996	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to February 13, 2012, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for PTSD and assigned the same an initial 30 percent rating, effective August 13, 2009, and declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disability.

By an April 2012 rating decision, the RO assigned a 70 percent rating to the Veteran's PTSD, effective February 13, 2012. As the 70 percent rating is less than the maximum available rating, and there remains a period of time during which the 70 percent rating was not in place, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran had been represented by an agent. In an August 2011 statement, however, the Veteran's agent withdrew his representation upon the Veteran's request. Of record is a December 2015 VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, in favor of the Disabled American Veterans. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his May 2012 Substantive Appeal, the Veteran asserted his right to be heard by the Board, via video-conference. In a November 2014 statement, the Veteran withdrew his hearing election. However, by a January 2016 Motion to Remand, the Veteran's representative asserted that the Veteran wished to be heard by the Board via video-conference and requested that the matters be remanded to the AOJ to schedule such a hearing. On remand, the AOJ should schedule the Veteran for a video-conference hearing before the Board. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge. The Veteran and his representative should be provided written confirmation of the location, date, and time of his video-conference hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




